On Motion for Rehearing.
It is insisted that our decision on original hearing is in conflict with numerous decisions cited, some by this court, a discussion of many of which were cited in appellant’s brief. The point is made that this present suit is for breach of contract and not for tort, and therefore venue was in Dallas county and not in Tarrant county. Plaintiff’s petition embodied two counts; the first was clearly for alleged fraudulent representations made in Tarrant county inducing the payment to defendant in the sarde county of $5,r 000 on a purported contract executed by A. L. Jackson as chairman of the board of trustees of the church, which, according to allegations, never became a binding obligation of plaintiff church for lack of authority in Jackson to so bind it, and which plaintiff sought to have canceled for that reason, in addition to its prayer for recovery of the $5,000 paid to defendant by Dr. Norris.
Those facts clearly distinguish this case as alleged in the first count of its petition from the many decisions cited, a detailed review of which would unduly extend this opinion. And plaintiff’s alternative prayer for recovery for breach of contract in the second count of the petition, in the event of failure to recover on the first count, could not be construed as fixing the character of the first count as a suit for breach of contract rather than for tort.
The motion for rehearing is overruled.